Mr. Chief Justice. Scholfield delivered the opinion of the Court: This is a bill in equity, praying that appellee be enjoined from using or divulging trade secrets conveyed to appellant by appellee, and from claiming that appellant had gone out of business and that appellee is its successor. The circuit court awarded the injunction, as prayed, but the Appellate Court for the First District, on appeal to it from that decree, rendered judgment that it be reversed, and that the cause be remanded with directions to the circuit court to dismiss the bill. , The judgment of the Appellate Court must be affirmed. The appellant failed to prove that appellee was using or threatening to use any trade secret belonging to it, and the evidence is clear that appellant had sold part of its plant, and for more than a year before the filing of the bill had ceased to do business as a manufacturing company. It does not appear that at the time the bill was filed appellant was in such a position that it could have been injured by the acts of appellee of which complaint is made, and this is indispensable to entitle to the relief sought. 2 High on Injunctions, (2d ed.) see. 1180 ; Berger v. Armstrong, 41 Iowa, 447; Blatchford v. Chicago D. and D. Co. 22 Ioll. App. 376; Consolidated Coal Co. v. Schmissewr, 135 Ill. 371. The decree is affirmed. Decree affirmed.